Case 5:19-cr-50033-TLB Document 166           Filed 08/31/21 Page 1 of 3 PageID #: 1227




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

V.                           CASE NO. 5:19-CR-50033-TLB

JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS                                                    DEFENDANTS

                                         ORDER

       Before the Court is non-party Nadine King-Mays’s Second Expedited Motion to

Quash or Modify Subpoena (Doc. 164). As captioned, this is her second motion to quash

the trial subpoena issued by this Court for her to testify in the trial that began on August

23, 2021. As to her first such motion, the Court denied it after Defendant Phillip Vincent

Ridings represented that she had agreed to testify. See Doc. 162. Today, however, Ms.

King-Mays has renewed her fight to quash the subpoena, arguing that: (1) the attorney-

client privilege protects her testimony; (2) her testimony is not relevant; and (3) that her

attendance at this trial is unduly burdensome. For the reasons discussed below, the

Court finds these arguments unpersuasive and therefore DENIES the Motion (Doc. 164).

       First, the possibility that Ms. King-Mays’s testimony is privileged is not sufficient

grounds to quash the subpoena. Moreover, the circumstances of this case suggest that

Ms. King-Mays’s clients—Mr. Ridings, Jody Davis, and Dragonfly Industries

(“Dragonfly”)—waived the privilege when they subpoenaed her to testify. See Tasby v.

United States, 504 F.2d 332, 336 (8th Cir. 1974) (“It has long been the law that a client

may waive protection of the privilege.”); see also Fed. R. Crim. P. 501 (“The common

law—as interpreted by the United States courts in the light of reason and experience—




                                             1
Case 5:19-cr-50033-TLB Document 166             Filed 08/31/21 Page 2 of 3 PageID #: 1228




governs a claim of privilege . . . .”). If any of her clients wish to assert the privilege, they

will have the opportunity to do so when Ms. King-Mays takes the stand.

       Second, the Court finds that Ms. King-Mays’s expected testimony is necessary for

Mr. Ridings’s adequate defense. When faced with a motion to quash a subpoena issued

under Federal Rule of Criminal Procedure 17(b), the defendant has the burden of

establishing that the witnesses whose presence he seeks is necessary for an adequate

defense. See United States v. LeBeau, 867 F.3d 960, 975 (8th Cir. 2017). Here,

according to the Motion, Mr. Ridings hopes to elicit testimony from Ms. King-Mays

regarding Dragonfly’s incorporation, its applications to governmental agencies, and its

solicitation of nonprofit businesses. She argues that this testimony is of limited probative

value, but the Court disagrees. This testimony tends to show that Mr. Ridings made

efforts to operate Dragonfly as a legitimate business, which supports his good faith

defense. Accordingly, Ms. King-Mays’s expected testimony is relevant and necessary for

Mr. Ridings’s adequate defense.

       Finally, Ms. King-Mays argues that complying with the subpoena is unreasonable

and oppressive. See Fed. R. Crim. P. 17(c)(2) (“On motion made promptly, the court may

quash or modify the subpoena if compliance would be unreasonable or oppressive.”).

The Court is unconvinced. Ms. King-Mays was served with the subpoena on August 6th,

more than two weeks before this trial began on August 23. She waited until the Friday

before the trial commenced to file her first motion to quash, at which point Mr. Ridings

informed her that he would not call her until the third week of trial. Apparently, Mr. Ridings

waited until August 30th to inform her that she would be called on September 1, even

though the Government indicated last week that it would likely rest on August 31st (which




                                               2
Case 5:19-cr-50033-TLB Document 166          Filed 08/31/21 Page 3 of 3 PageID #: 1229




it did). In short, the scheduling efforts of Mr. Ridings and Ms. King-Mays are not paragons

of professionalism. The Court does not believe that Ms. King-Mays’s Motion is promptly

filed and, even if it were, travel from Dallas, Texas to Fayetteville, Arkansas is not so

unreasonable or oppressive as to justify quashing the subpoena, especially since Ms.

King-Mays has been under subpoena for nearly a month. Accordingly, the Court DENIES

the Motion (Doc. 164).

      Regardless, the parties have informed the Court that Ms. King-Mays may testify

remotely. The Court has no quarrel with this approach. Accordingly, Mr. Ridings may

call Ms. King-Mays remotely when trial commences the morning of September 1, 2021.

Trial is scheduled to begin promptly at 8:30 a.m. Central Time.          To facilitate this

arrangement, the Court will send Ms. King-Mays login information via electronic mail as

soon as possible.

      IT IS SO ORDERED on this 31st day of August, 2021.




                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




                                            3
